IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41721

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 472
                                                )
       Plaintiff-Respondent,                    )     Filed: April 23, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
BONNIE VALINDA BOMAN,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Bonnie Valinda Boman pled guilty to grand theft by possession of stolen property. I.C.
§§ 18-2403(4), 18-2407(1), 18-2409. In exchange for her guilty plea, additional charges and an
allegation that Boman was a persistent violator were dismissed. The district court sentenced
Boman to a unified term of fourteen years, with a minimum period of confinement of five years.
Boman appealed, alleging that her sentence was excessive. This Court affirmed her judgment of
conviction and sentence in an unpublished opinion. State v. Boman, Docket No. 41318 (Ct. App.
Feb. 14, 2014). Boman filed an I.C.R 35 motion, which the district court denied. Boman
appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Boman’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Boman’s Rule 35 motion is affirmed.




                                               2